TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-19-00810-CV



                                         K. M., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
       NO. 298,186-B, THE HONORABLE JACK WELDON JONES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Katie appeals a final decree terminating her parental rights to a child.1 Following

de novo trial to the bench, see Tex. Fam. Code § 201.015(a) (allowing de novo review of

associate judge’s reports and orders), the district court rendered judgment finding by clear and

convincing evidence that Katie had failed to comply with court orders establishing the conditions

necessary to regain custodial rights, see id. § 161.001(b)(1)(O), and that termination is in the best

interest of the child, see id. § 161.001(b)(2). Katie filed timely appeal.

               Katie’s court-appointed attorney has filed a motion to withdraw accompanied by a

brief alleging that the appeal is frivolous and without merit. See Anders v. California, 386 U.S. 738,

744 (1967) (stating that court-appointed counsel who believes appeal is wholly frivolous should



       1  See Tex. Fam. Code § 161.001. We refer to appellant by a pseudonym. See id.
§ 109.002(d).
file motion to withdraw “accompanied by a brief referring to anything in the record that might

arguably support the appeal”); In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam)

(approving use of Anders procedure in appeals from termination of parental rights).             The

brief meets the requirements of Anders by presenting a professional evaluation of the

record demonstrating that there are no arguable grounds for reversal to be advanced on

appeal. See Anders, 386 U.S. at 744; Taylor v. Texas Dep’t of Protective & Regulatory Servs.,

160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet. denied) (applying Anders procedure in

parental-rights termination case). Counsel has certified to this Court that she provided Katie

with a copy of the Anders brief, a copy of the motion to withdraw, and notice of her right to file a

brief pro se. Katie did not file a brief, and the Department of Family and Protective Services has

elected not to brief the Court in this matter.

                 Upon receipt of an Anders brief, we must conduct a full examination of the

proceedings below to determine whether the appeal is wholly frivolous. See Penson v. Ohio,

488 U.S. 75, 80 (1988); In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998). After reviewing the

record and the briefing, we find nothing that would arguably support a meritorious appeal. It is

undisputed that Katie repeatedly failed to comply with court-ordered treatment, services, and

testing intended to help her overcome methamphetamine addiction and regain custody of the

child. Equally uncontroverted is the Department’s evidence that Katie’s child is thriving in her

placement.    We therefore agree with Katie’s attorney that this appeal is frivolous and

without merit.

                 Nevertheless, we must deny counsel’s motion to withdraw. The Supreme Court

of Texas has held that a parent’s right to counsel extends to “all proceedings in [the Supreme

Court of Texas], including the filing of a petition for review.” See P.M., 520 S.W.3d at 27.

                                                 2
Accordingly, counsel’s obligation to Katie has not yet been discharged. See id. If Katie, after

consulting with her attorney, desires to file a petition for review, counsel should timely file with

the high court “a petition for review that satisfies the standards for an Anders brief.” See id.

at 27–28.

               For the reasons stated herein, we affirm the district court’s decree terminating

Katie’s parental rights and deny counsel’s motion to withdraw.



                                              _________________________________________
                                              Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Affirmed

Filed: March 18, 2020




                                                 3